                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:19-CR-423-FL



 UNITED STATES                             )
                                           )
       v.                                  )                      ORDER
                                           )
 EBENEZER YEBOAH ASANE                     )


       This matter is before the court on the government’s motions for material witness warrant

and to take deposition of Samuel Simon Sraha (DE 80, 83). Defendant is DIRECTED to file an

expedited response to the instant motions, on or before Friday, January 24, 2020.

       SO ORDERED, this the 22nd day of January, 2020.


                                                          _____________________________
                                                          LOUISE W. FLANAGAN
                                                          United States District Judge
